Tar

Case 1:09-cr-01016-DLC Document 149 Filed 02/24/20 Page 1 of 1

LEONARDO M. ALDRIDGE

Attorney-At-Law
66 Willoughby St.
Brooklyn, NY 11201

February 21, 2020

BY CM-ECEF

Hon. Denise L. Cote

United States District Judge
Southern District of New York
40 Foley Square

New York, NY 10007

 

 

Your Honor:

On February 7, I was appointed by the Court under the Criminal Justice Act (CJA)
to represent Mr. Felix Santiago III for alleged violations of his conditions of supervised
release. A hearing on this matter is scheduled before Your Honor for March 6.

On February 20, Mr. Santiago II informed me that he retained private counsel, as
is his right. On February 21, I confirmed with the law offices of Paul Condon that they
would be taking over the case.

For these reasons, I respectfully request that I be granted leave to withdraw the
case as soon as Mr. Condon files his notice of appearance.

Respectfully,

Eo aksol.
me Ay S/Leonardo M. Aldridge
/ 3/3 te

 

 
